IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHN L. JIMERSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5434

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 10, 2015.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

John L. Jimerson, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.